Exhibit 10.4

 

QUAD/GRAPHICS, INC.

2010 OMNIBUS INCENTIVE PLAN

DEFERRED STOCK UNIT AWARD

 

[Name and Address of Recipient]

 

You have been granted an award (this “Award”) of Deferred Stock Units (“Units”)
constituting an Award under the Quad/Graphics, Inc. 2010 Omnibus Incentive Plan
(the “Plan”) with the following terms and conditions:

 

Grant Date:

 

 

 

 

 

Number of Deferred Stock Units:

 

 

 

 

 

Vesting:

 

The Units will be fully vested on the Grant Date.

 

 

 

Issuance of Shares:

 

Subject to the terms of the Plan and this Award, each Unit entitles you to
receive one share (a “Share”) of Class A Common Stock, par value $0.025, of
Quad/Graphics, Inc. (the “Company”) as soon as reasonably practicable following
the Settlement Date (as defined below).

 

The “Settlement Date” shall initially be the earlier of (i) the date of your
separation from service with the Company, subject to deferral in the event you
are a “key employee” as described below, and (ii) the second anniversary of the
Grant Date; provided that you may elect a later Settlement Date with respect to
any Unit by completing and delivering the election form attached as Exhibit A at
least 12 months before the then-scheduled Settlement Date for the Unit to which
the election applies so long as that the newly elected Settlement Date is at
least five years later than the then-scheduled Settlement Date.

 

The Settlement Date for all of the Units will also accelerate in the following
circumstances:

 

·                                          If you are continuously in the
service of the Company or its Affiliates through the date preceding the date of
a “Change in Control” (as defined below), the Settlement Date shall be the date
preceding the date of the Change in Control.

 

·                                          If your employment or service
relationship with the Company and its Affiliates is terminated as a result of
your death or disability (within the meaning of Code Section 22(e)(3)), the
Settlement Date shall be the date of such termination.

 

As soon as reasonably practicable following the Settlement Date, but in no event
later than the end of the year in which the Settlement Date occurs or, if later,
two and one-half months after the Settlement Date, the Company shall direct its
transfer agent to issue to you in book

 

1

--------------------------------------------------------------------------------


 

 

 

entry form the number of Shares equal to the number of Units issued to you in
satisfaction of this Award.

 

Shares shall be issued and delivered to you in accordance with the immediately
preceding paragraph upon compliance to the satisfaction of the Committee with
all requirements under applicable laws or regulations in connection with such
issuance and with the requirements hereof and of the Plan. The determination of
the Committee as to such compliance shall be final and binding on you.

 

Notwithstanding anything to the contrary herein or in the Plan, if you are a
“key employee” (as defined in Section 416(i) of the Code, without regard to
paragraph 5 thereof), any issuance of Shares on account of your cessation of
service shall be delayed until at least six months after such cessation of
service to the extent necessary to avoid any additional taxes imposed by
Section 409A of the Code.

 

For purposes of this Agreement, a “Change in Control” shall occur on the date
that any of the following occur:

 

(1)                                 Any person (including an entity) or persons
acting as a group:

 

(A)                               Acquires “beneficial ownership” (as defined in
Rule 13d-3 promulgated under the Exchange Act) of more than fifty percent (50%)
of the securities representing the total fair market value or total voting power
of the Company (the “Total Outstanding Securities”), or

 

(B)                               Acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such person or
persons) beneficial ownership of thirty percent (30%) of the outstanding voting
securities of the Company entitled to vote generally in the election of
directors (“Company Voting Securities”);

 

(2)                                 A majority of the Company’s Board of
Directors on the date of this Award (the “Incumbent Board”) cease for any reason
to constitute at least a majority of the Board during any 12-month period,
provided that any individual becoming a director whose election or nomination
for election by the Company’s shareholders was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board, shall be
considered as though such individual were a member of the Incumbent Board; or

 

(3)                                 Any person (including an entity) or more
than one person acting as a group acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such person or
persons) assets from the Company that have a total gross fair market value equal
to more than fifty percent (50%) of the total gross fair market value of all of
the assets of the Company

 

2

--------------------------------------------------------------------------------


 

 

 

immediately prior to such acquisition or acquisitions; provided that no Change
in Control shall result from an acquisition by:

 

(A)                               a shareholder of the Company (immediately
before the asset transfer) in exchange for or with respect to its Company stock;

 

(B)                               an entity fifty percent (50%) or more of,
respectively, the then total value or total voting power of the then outstanding
stock is then owned by the Company;

 

(C)                               a person, or more than one person acting as a
group, that owns directly or indirectly, fifty percent (50%) or more of the
Total Outstanding Company Securities or Company Voting Securities; or

 

(D)                               an entity, at least fifty percent (50%) of the
total value or voting power of which is owned, directly or indirectly, by a
person described in clause (C).

 

For purposes hereof, “gross fair market value” means the value of the assets
without regard to any liabilities associated with such assets.

 

All determinations of whether persons are considered to be “beneficial owner(s)”
or “acting as a group” and any other determination regarding whether a Change in
Control has occurred shall be determined in a manner consistent with and
intended to comply with Code Section 409A.

 

 

 

Transferability of Units:

 

You may not sell, transfer or otherwise alienate or hypothecate this Award or
any of your Units. In addition, by accepting this Award, you agree not to sell
any Shares acquired under this Award other than as set forth in the Plan and at
a time when applicable laws, Company policies or an agreement between the
Company and its underwriters do not prohibit a sale. The Company also may
require you to enter into a shareholder’s agreement that will include additional
restrictions on the transfer of Shares acquired under this Award that will
remain effective after such Shares have been issued.

 

 

 

Voting and Dividends:

 

Until such time as Shares are issued to you pursuant to the foregoing, you shall
have no rights as a shareholder of the Company with respect to any Shares
underlying the Units, including but not limited to any voting rights, provided,
however, that any dividends or other distributions paid with respect to the
Shares underlying the Units shall accrue and shall be converted into additional
Units based on the closing price of the Stock on any such distribution date and
any such additional Units shall be subject to the same conditions and
restrictions as are the Units with respect to which they were paid.

 

 

 

Market Stand-Off:

 

In connection with any underwritten public offering by the Company

 

3

--------------------------------------------------------------------------------


 

 

 

of its equity securities pursuant to an effective registration statement filed
under the Securities Act of 1933, as amended, you agree that you shall not
directly or indirectly sell, make any short sale of, loan, hypothecate, pledge,
offer, grant or sell any option or other contract for the purchase of, purchase
any option or other contract for the sale of, or otherwise dispose of or
transfer or agree to engage in any of the foregoing transactions with respect
to, any Shares acquired under this Award without the prior written consent of
the Company. Such restriction shall be in effect for such period of time
following the date of the final prospectus for the offering as may be determined
by the Company. In no event, however, shall such period exceed one hundred
eighty (180) days.

 

 

 

Responsibility for Taxes

 

You understand that you (and not the Company or any Affiliate) shall be
responsible for your own federal, state, local or foreign tax liability and any
of your other tax consequences that may arise as a result of the transactions
contemplated by this Award. You shall rely solely on the determinations of your
tax advisors or your own determinations, and not on any statements or
representations by the Company or any of its agents, with regard to all such tax
matters.

 

 

 

Tax Withholding:

 

To the extent that the receipt of the Units, or the payment of dividends in
connection therewith, results in income to you for federal, state or local
income tax purposes, and the Company is obligated to withhold taxes in
connection with such receipt or payment, you shall deliver to the Company at the
time the Company is obligated to withhold such amount as the Company requires to
meet its withholding obligation under applicable tax laws or regulations, and if
you fail to do so, the Company has the right and authority to deduct or withhold
from other compensation payable to you an amount sufficient to satisfy its
withholding obligations.

 

 

 

Miscellaneous:

 

As a condition of the granting of this Award, you agree, for yourself and your
legal representatives or guardians, that this Award shall be interpreted by the
Committee and that any interpretation by the Committee of the terms of this
Award or the Plan and any determination made by the Committee pursuant to this
Award shall be final, binding and conclusive.

 

Subject to the terms of the Plan, the Committee may modify or amend this Award
without your consent as permitted by Section 17(a) of the Plan or: (i) to the
extent such action is deemed necessary by the Committee to comply with any
applicable law or the listing requirements of any principal securities exchange
or market on which the Shares are then traded; (ii) to the extent the action is
deemed necessary by the Committee to preserve favorable accounting or tax
treatment of any Award for the Company; or (iii) to the extent the Committee
determines that such action does not materially and adversely affect the value
of this Award or that such action is in the best interest of you or any other
person who may then have an interest

 

4

--------------------------------------------------------------------------------


 

 

 

in this Award.

 

This Award may be executed in counterparts.

 

This Award is granted under and governed by the terms and conditions of the
Plan.  Additional provisions regarding your Award and definitions of capitalized
terms used and not defined in this Award can be found in the Plan.

 

BY SIGNING BELOW AND ACCEPTING THIS AWARD, YOU AGREE TO ALL OF THE TERMS AND
CONDITIONS DESCRIBED HEREIN AND IN THE PLAN. YOU ALSO ACKNOWLEDGE RECEIPT OF THE
PLAN.

 

QUAD/GRAPHICS, INC.

 

 

 

 

 

By:

 

 

 

 

[Name of Authorized Officer]

 

[Name of Recipient]

 

 

 

 

 

 

 

 

Date:

 

 

 

 

5

--------------------------------------------------------------------------------


 

Exhibit A

 

DEFERRAL ELECTION

 

Name                                   Social Security Number

 

I elect to defer the Settlement Date for my Deferred Stock Units (“Units”)
granted pursuant to my Deferred Stock Unit Award (the “Award”) with
Quad/Graphics, Inc. (the “Company”) past the current Settlement Date, as
follows:

 

Units covered by this election:

 

Deferred Settlement Date:                               ,

 

The Units described above shall be delivered to the undersigned on or as soon as
reasonably practicable following the earliest of the following:

 

·                                          The Deferred Settlement Date
designated above.

 

·                                          The date of your separation from
service as a director of the Company, subject to deferral in the event you are a
“key employee” as described in the Award.

 

·                                          The date preceding the date of a
“Change in Control” (as defined in the Award), if you are continuously in
service with the Company and its Affiliates through such date.

 

·                                          The date of termination of your
service relationship with the Company and its Affiliates as a result of your
death or disability (within the meaning of Code Section 22(e)(3)).

 

This Deferral Election shall be ineffective if made less than 12 months before
the previously designated Settlement Date or if the Deferred Settlement Date is
not at least five years later than the previously designated Settlement Date.

 

Signature:

 

 

Name:

 

 

 

 

 

Date signed

 

,

 

 

 

 

Accepted by the Company:

 

 

 

 

 

Signature:

 

 

Name of Authorized Officer:

 

 

 

 

 

Date accepted:

 

,

 

 

--------------------------------------------------------------------------------